ROBERTSON, Presiding Judge.
This is an appeal from the entry of a partial summary judgment that did not adjudicate all of the claims between the parties. The trial court did not make the partial summary judgment final, pursuant to Rule 54(b), Ala.R.Civ.P., nor is there any “showing as to why it is necessary that appellate review of that particular judgment be conducted prior to adjudication of the entire case.” Brown v. Whitaker Contracting Corp., 681 So.2d 226, 229 (Ala.Civ.App.1996). Accordingly, the appeal must be dismissed. Wallace v. Tee Jays Mfg. Co., 689 So.2d 210 (Ala.Civ.App.1997).
APPEAL DISMISSED.
YATES, MONROE, CRAWLEY, and THOMPSON, JJ., concur.